Citation Nr: 1334758	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-38 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an effective date prior to September 13, 2002, for the grant of a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an initial rating in excess of 10 percent for duodenal ulcer.

3.  Entitlement to an effective date prior to December 28, 1996 for the grant of service connection for duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from January 1971 to July 1973.

This case came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  An additional issue involving entitlement to payment or reimbursement for medical expenses incurred at a private hospital was the subject of a Board Remand in April 2012, and has as the agency of original jurisdiction a VA Medical Center.  As that is a separate matter being separately worked, it will not be further addressed in this document.  

The Board remanded the Veteran's claim in February 2013, and it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the TDIU claim was re-adjudicated after completion of the other requested development sought in the 2013 remand, there was substantial compliance with the Board's remand instructions concerning the TDIU claim.  

In September 2011, the Veteran provided testimony before the undersigned at a Travel Board hearing at the RO; a transcript of that hearing is of record.  

With regard to the issues of an increased initial rating for duodenal ulcer and entitlement to an effective date prior to December 28, 1996 for the grant of service connection for duodenal ulcer, the Board is assuming jurisdiction of these issues and remanding it pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issues of an increased initial rating for duodenal ulcer and entitlement to an effective date prior to December 28, 1996 for the grant of service connection for duodenal ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record includes no pending claim or unresolved claim for TDIU prior to May 2003.

2.  The RO received a claim of entitlement to TDIU benefits in May 2003, which benefit was granted effective in September 2002.   

3.  From December 1995 to May 2001, the Veteran was assigned a 100 percent schedular disability rating for his psychiatric disorder.  

4.  From May 2001 to September 2002, the Veteran was gainfully employed.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 13, 2002, for entitlement to TDIU benefits have not been met.  38 U.S.C.A. § 5110(a) and (b)(2) (West 2002); 38 C.F.R. §§ 3.400, 4.16(a), 4.18, 4.19 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran was advised of the criteria for establishing an effective date in the November 2006 statement of the case, and the matter has been subsequently re-adjudicated.  There is no allegation that any errors of notice has prejudiced the Veteran in the matter.  

All necessary development of evidence has been completed.  VA has obtained the Veteran's available post-service treatment records, and he has been provided appropriate VA examinations.  The Veteran has also been afforded a hearing before the Board in which he presented testimony regarding the issue decided herein; he was represented during that hearing by his attorney.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

In the present case, the VLJ did not ask specific questions directed at identifying whether there was any additional outstanding evidence to substantiate the Veteran's claim, but this was not necessary because the Veteran volunteered this information.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Furthermore, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Through his testimony, it was demonstrated that the Veteran had actual knowledge of the elements necessary to substantiate his claim.  As such, no prejudice in the conduct of the hearing is shown.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board will proceed to the merits of the Veteran's appeal.

Criteria & Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability.  38 C.F.R. § 4.17(a). 

Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19. 

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a). 

Similarly, the implementing regulation states that the effective date of an award shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  See 338 C.F.R. § 3.400 (2013).  An exception to this general rule occurs in a claim for increased compensation.  See 38 C.F.R. § 3.400(o)(1).  An effective date for such a claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  See 38 U.S.C.A. § 5110(b)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); 38 C.F.R. § 3.3400(o)(2).  A claim for a rating of TDIU is an increased-rating claim that generally follows the effective date rules of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400.  See Hurd v. West, 13 Vet. App. 449, 451-52 (2000); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

The Veteran's service connected disabilities include the following:

Disability 				Rating

Psychiatric			10/83-12/94        30%
				12/94-12/95        50%
				12/95-5/01          100%
				5/01 - present     70%

Ulcer				12/96- present   10%

Bilateral hand warts		7/83- present      0%

Tinea cruris/pedis		7/83- present	    0%

In an October 1998 decision, the Board determined that entitlement to TDIU was not warranted.  With regard to the TDIU issue, the Veteran did not appeal that Board decision to the U. S. Court of Appeals for Veterans Claims (CAVC).  It therefore is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  The Veteran filed a claim for entitlement to TDIU in May 2003.  He was awarded the benefit, effective from September 2002.  

A November 2002 State of Georgia Department of Labor Separation Notice reflects that the Veteran worked from May 21, 2001 to September 12, 2002 for Delta Airlines.  The circumstances of the separation were listed as: "Term Fail Standards".  In May 2003, the Veteran reported that he worked for Delta Airlines from May 2001 to August 2002 and earned $18,000 in 2002.  (He later advised that he stopped working for Delta Airlines in September 2002.)  Thus, the Veteran was gainfully employed for more than a year immediately prior to the effective date of TDIU benefits, as his employment with the airlines produced income in excess of the poverty threshold, and there is no indication this was in a protected or sheltered type of environment.  Indeed, in June 2009, the Veteran's representative conceded that the Veteran's employment with Delta Airlines constituted substantial gainful activity.  Thus, prior to September 13, 2002, the Veteran had maintained substantially gainful employment from May 2001.  As indicated above, for the period prior to May 2001, going back to December 1995, the Veteran was assigned a schedular 100 percent evaluation for his psychiatric disability.  Since it is his psychiatric impairment which it has been contended rendered him unemployable, and since 1995, he has either been assigned a total schedular rating or a TDIU rating, apart from the period when he was gainfully employed, there is no basis for awarding TDIU benefits prior to the date currently in effect.  


ORDER

Entitlement to an effective date prior to September 13, 2002, for the grant of TDIU is denied.  


REMAND

With respect to the remaining issues, additional development is required.  

As noted above, in a July 2013 rating decision, service connection for duodenal ulcer was granted with an evaluation of 10 percent effective December 28, 1996.  The Veteran submitted a notice of disagreement later that month with regard to the disability rating and effective date assigned.  The evidence of record does not reflect that a statement of the case (SOC) has been issued pursuant to 38 C.F.R. § 19.26 in response to the July 2013 notice of disagreement with the disability rating and effective date assigned.

When a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999), see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  Since the Veteran has filed a timely notice of disagreement with the disability rating and effective assigned in the July 2013 rating decision, a statement of the case must be issued.  38 CFR § 19.29 (2012).  The Veteran should be advised that if he wishes to perfect his appeal to the Board, he must file a timely substantive appeal after receiving his SOC.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the issues of an increased initial rating for duodenal ulcer and entitlement to an effective date prior to December 28, 1996 for the grant of service connection for duodenal ulcer.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


